Exhibit 10.7 Innovators in Complex Carbohydrate ChemistryTM Exact name of Investor as it should appear on Stock Certificate: BOSTON THERAPEUTICS, INC. SUBSCRIPTION AGREEMENT SUBSCRIPTION AGREEMENT by and between the investor named above (the “Investor”) and Boston Therapeutics, Inc., (the “Company”) a Delaware corporation with offices at 33 South Commercial St., Manchester, NH 03101.This Subscription Agreement shall be deemed to include the attached Terms and Conditions which hereby are incorporated by reference. A. Aggregate Investment: $ (shares X$0.25 per share). Securities: shares of the Common Stock, without par value, of the Company (the “Shares”). B.
